Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance:
In the art of record, Zeng et al. (US 20170185254 A1) generally discloses the aspect of selecting one of many user discussion group on a interface where the group include one or more threads displayed, display an unviewed feed that includes the set of unviewed threads from the particular group and update the count indicator in response to detection of a user input indicative of the user viewing content from one of the unviewed threads, and in view of Pasoi et al. (US 9483529B1) further teaches display an unviewed feed that includes the set of unviewed threads from the particular group. 
The art of record, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
	Each thread comprising at least a first message and a set of related message that are related message. The unviewed feed are displayed separate from the general feed display for the particular group that includes the set of unviewed thread from the particular group and omits the set of previously viewed thread in the particular group.


In addition to the art cited in the previous office action, the following art was also
considered:
i.  Liu Pub. No.: 2015/0334068A1. present a timeline list and an unread message list of a user, the timeline list including identifiers of all messages of the user, and the unread message list including identifiers of all unread messages of the user; and display, separately in the timeline list and the unread message list when the receiving module receives a new message published by the message publisher,
ii. Stovicek et al., Pub. No: 2011/0231499A1: groups messages based on a common subject line or another quasi-unique identifier, and displays message group entries representing distinct message groups in a user interface. The message group entries may be displayed in association with an icon representing multiple message states associated with individual messages comprised within that message group. The multiple message states may include all messages being read, all messages being unread, a 
The additional sited arts, whether taken alone or in combination, does not teach or make obvious the combinations of limitations recited, as exemplified in claim 1:
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758.  The examiner can normally be reached on 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DI XIAO/Primary Examiner, Art Unit 2179